Citation Nr: 1328467	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, rated as 10 percent disabling prior to May 6, 
2010, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for a cervical spine 
disability, rated as 10 percent disabling prior to November 
23, 2009, and as 20 percent disabling since April 1, 2010, 
with a period of 100 percent disability for convalescence 
following surgery.

3.  Entitlement to an increased rating for left arm 
radiculopathy, secondary to the service-connected cervical 
spine disability, currently rated as noncompensable until 
February 24, 2009, as 20 percent disabling until July 15, 
2009, as 30 percent until November 23, 2009, and as 20 
percent disabling thereafter.

4.  Entitlement to an increased rating for right arm 
radiculopathy, secondary to the service-connected cervical 
spine disability, currently rated as noncompensable until 
April 1, 2010, and as 20 percent disabling thereafter.

5.  Entitlement to an increased rating for a right knee 
disability, rated as 10 percent disabling.

6.  Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling.

7.  Entitlement to an effective date earlier than June 28, 
2002, for the grant for service connection for a lumbar 
spine disability, to include whether there was clear and 
unmistakable error (CUE) in the January 1988 RO decision. 

8.  Entitlement to an effective date earlier than June 28, 
2002, for the grant for service connection for a cervical 
spine disability, to include whether there was clear and 
unmistakable error (CUE) in the January 1988 RO decision.

9.  Entitlement to an effective date earlier than June 28, 
2002, for the grant for service connection for a bilateral 
knee disabilities, to include whether there was clear and 
unmistakable error (CUE) in the January 1988 RO decision.

10.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977 and from May 1979 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the Veteran's lumbar spine 
disability, cervical spine disability, and bilateral knee 
disabilities, with effective dates of June 28, 2002.  

In May 2008, the Veteran disagreed with the effective dates 
for the grant of service connection for those disabilities 
and claimed CUE in a 1988 rating decision.  In November 2009 
and July 2012, the RO issued a statement of the case and a 
supplemental statement of the case addressing the Veteran's 
earlier effective date claims, without addressing the claims 
for CUE.  However, because the Veteran's claims for CUE are 
intertwined with his claims for earlier effective dates, the 
Board has listed the issues on appeal as they appear on the 
title page, and must remand those claims for adjudication by 
the RO in the first instance.

In January 2013, the Veteran testified before the Board at a 
hearing held via videoconference.  Unfortunately, the 
transcript of that hearing was lost.  In February 2013, the 
Veteran was notified that the transcript was unavailable and 
he was provided with the option of obtaining a new hearing.  
In March 2013, he requested a new hearing before the Board 
via videoconference.  The hearing was scheduled for June 
2013.  However, that hearing was postponed and the claim was 
held in abeyance pending a statement from the Veteran.  No 
statement was received, and the Veteran has not requested a 
new hearing date.  Accordingly, the Board finds that because 
the Veteran did not appear for the scheduled hearing in June 
2013 and he has not requested that a new hearing be 
scheduled, his request for a hearing is considered to be 
withdrawn.

Because the Veteran is claiming an increased rating for his 
cervical spine disability, and has been assigned separate 
ratings for radiculopathy of his right and left upper 
extremities secondary to his cervical spine disability, the 
Board has included those disabilities on appeal.

The issue of entitlement to a TDIU was not certified for 
appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), such issue is considered "part and 
parcel" of an increased rating claim where evidence of 
unemployability is submitted during the course of an appeal.  
Therefore, as the evidence of record reflects that the 
Veteran is unemployed, and he contends that his 
unemployability is due to his service-connected 
disabilities, the issue of entitlement to a TDIU is properly 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2008 claim, the Veteran contended that the 
January 1988 rating decision contained CUE when it denied 
his claims for service connection for a lumbar spine 
disability, a cervical spine disability, and a bilateral 
knee disabilities.  In a January 2010 statement in support 
of his claim for CUE, the Veteran argued that the 1988 
rating decision was not based upon the correct facts at the 
time because his full service treatment records were not 
available and were only later associated with claims file, 
leading to the grant of his claims.  Previous argument 
submitted by the Veteran's representative in July 2004 
argued that the January 1988 rating decision was erroneous 
in the application of the law when the RO denied the claim 
for service connection for a lumbar spine disability stating 
that spondylolithesis was a congenital developmental 
abnormality and not subject to service connection.  The 
representative essentially argued that the RO incorrectly 
applied the principles relating to the presumption of 
soundness upon entry into service and the presumption of 
aggravation of a pre-existing condition under Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Thus, on remand, the RO should adjudicate the Veteran's 
claims for CUE, to include any necessary development.  
Because the Veteran's claims for earlier effective dates, 
increased ratings, and for a TDIU are intertwined with the 
claim for CUE, the Board must defer consideration of those 
claims.  

Also on remand, the RO should obtain any available 
vocational rehabilitation records pertaining to the Veteran 
and associate those records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's vocational 
rehabilitation records.

2.  Complete any necessary development and 
readjudicate all of the Veteran's claims 
on appeal, to include the Veteran's claims 
for CUE in the January 1988 rating 
decision with regard to service connection 
for his lumbar spine disability, cervical 
spine disability, and knee disabilities.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response, then return the case to the 
Board. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


